UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2000


JERRY A. HURST,

                  Plaintiff - Appellant,

          v.

GUY HARBERT, in their individual and official capacities;
MAXWELL WIEGARD, in their individual and official capacities;
MARTY HARBIN, in their individual and official capacities;
COLIN SHALK, in their individual and official capacities;
NICHOLAS SKILES, in their individual and official capacities;
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY; DOES 1-10,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:15-cv-00033-GEC)


Submitted:   January 14, 2016               Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry A. Hurst, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerry A. Hurst seeks to appeal the district court’s orders

denying relief on his complaint in which he sought to raise claims

under 42 U.S.C. § 1983 (2012), the Driver’s Privacy Protection

Act, 28 U.S.C. §§ 2722, 2724 (2012), and various state laws, and

denying his motion for reconsideration.      We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    Hurst v. Harbert, No.

5:15-cv-00033-GEC (W.D. Va. June 3, 2015 & Aug. 3, 2015).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                2